Citation Nr: 1741328	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  07-02 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include depression. 

2. Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	James Percievalle, Agent

ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel




INTRODUCTION

The Veteran had active military service from July 1972 to August 1974.

These matters come before the Board of Veterans' Appeals (Board) from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

The claims were previously before the Board in December 2009 and September 2015 and remanded for further development.  In the September 2015 remand, the Board noted that the December 2009 remand had not characterized the Veteran's psychiatric claim as a claim to reopen, despite a prior final July 1988 rating decision.  The Board further noted, however, that the characterization was a harmless error because new and material evidence had been received to open the claim.  See 38 C.F.R. § 3.156 (2016).  In September 2015, the Board addressed the claim on the merits and will do so in this decision also. 

The issue of service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's hepatitis C is not related to the Veteran's active duty military service. 


CONCLUSION OF LAW

The criteria for service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim of service connection for hepatitis C, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  Romanowsky v. Shinseki, 26 Vet.App. 289 (2013).  

The Veteran contends that he has hepatitis C as a result of receiving immunizations from an inoculation air gun during basic training which had been contaminated with blood. The Veteran reported he first tested positive for hepatitis C in the 1990's. 

The Veteran's service treatment records (STRs) are silent for complaints, treatment, or diagnosis of hepatitis C.  His STRs show that the he received immunizations for smallpox, triple typhoid vaccine, tetanus toxoid, polio, meningococcal, and influenza.  The methods of administration of these immunizations are not noted.

The Veteran's VA treatment records consistently note that the Veteran was diagnosed with hepatitis C in 1994.  The Veteran's VA treatment records also reveal diagnoses of hepatitis A and B.  A March 2005 VA Hepatitis C Virus Initial Assessment estimated that the Veteran has had hepatitis C for 30 years.  The assessment noted the Veteran's risk factors included intravenous drug use beginning in 1972; less than 50 sexual partners; sexually transmitted disease since 1994; prostitute contact in 1972; and five separate prison terms beginning in 1976.  The Veteran also did not have a blood transfusion, use intranasal cocaine, had no body piercings, and had no tattoos. 

In the Veteran's notice of disagreement, received in March 2006, he asserted that he contracted hepatitis C from an inoculation gun during basic training, and that he was not diagnosed with hepatitis C until the 1990's because there was not test for it.

On July 2010 VA examination, the Veteran reported being diagnosed with hepatitis C in the 1990's.  The examiner noted the Veteran had no history of alcohol abuse, but did have a history of alcohol use; no tattoos; and no occupational blood exposure.  The examiner also noted the Veteran had a history of intravenous heroin use, and that he had last used 8 years beforehand.  The examiner opined that the Veteran's hepatitis C was "not secondary to service time" because he was diagnosed in the 1990's and had a history of intravenous heroin abuse.  

The Board remanded for a new opinion that would address the Veteran's contention that air gun inoculations during service caused the hepatitis C.  On July 2016 VA examination, the examiner noted the Veteran had diagnoses of hepatitis A in 2005, hepatitis B in 2011, hepatitis C in the 1990's, and cirrhosis of the liver in 2008.  The examiner noted the Veteran's risk factors for hepatitis C included intravenous drug use or intranasal cocaine use, high risk sexual activity, and air-gun inoculations during service.  The examiner opined that the Veteran's hepatitis C was less likely than not incurred in or caused by the Veteran's service.  She explained that the hepatitis C virus is transmitted primarily by blood and blood products, and that hepatitis C infections that have been determined to be due to air gun inoculation have been based on the lack of other possibilities for hepatitis C due to the lack of other risk factors identified for the individual infected with hepatitis C.  The examiner determined that the Veteran has multiple personal risk factors for hepatitis C including intravenous drug use from 1975 through 2002.  She cited a Center for Disease Control study which found that between 70 percent and 90 percent of older and former intravenous drug users had hepatitis C, and because the Veteran was an older and former intravenous drug user he had between a 70 percent and 90 percent possibility of having hepatitis C.  Therefore, the examiner opined that the "Veteran's in-service air gun inoculations, although biologically plausible, were less likely as not to contribute in any way to the Veteran's contracting hepatitis C.  It is more likely that the significant risk form intravenous drug use from 1975 to 2002, and other risk-taking behavior for hepatitis C, caused the Veteran's contraction of the hepatitis C virus."  

The Board finds the July 2016 VA examiner's opinion to be highly probative as the examiner provided a clear rationale for her opinion, namely that the Veteran's hepatitis C was more likely due to post-service risk factors including long term intravenous drug use.  The examiner based the opinion on a review of the medical records including the claims file, an examination of the Veteran including statements made by the Veteran concerning the air gun injections, as well as her own clinical training, experience and expertise.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The only other evidence, which purports to link the Veteran's hepatitis C to his military service consists of the statements of the Veteran.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the disability at issue in this case is complex and could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).

Without competent and credible evidence of an association between the Veteran's hepatitis C and his active duty, service connection is not warranted.  As the preponderance of the evidence is against the claims of entitlement to service connection for hepatitis C, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hepatitis C is denied. 

REMAND

The claim for service connection for an acquired psychiatric disorder has been remanded twice to obtain VA examinations to determine the nature and etiology of any diagnosed acquired psychiatric disorders.  The opinions provided by the examiners are inadequate and the claim must be remanded to obtain an adequate opinion.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board remanded the claim in September 2015 because the June 2010 VA examiner found the Veteran did not meet the diagnostic criteria for any specific mental disorder, but psychiatric treatment records submitted after that examination did show diagnoses.  The claim was remanded for a new examination and opinion.  

The July 2016 examiner found that the Veteran did not meet the DSM-5 criteria for any acquired psychiatric disorder, other than the diagnostic criteria for Opioid, Cocaine, and Alcohol Use Disorders, in sustained remission.  Regarding the diagnoses of organic mood disorder, panic disorder with agoraphobia, major depression, generalized anxiety disorder, dysthymic disorder, and social phobia, the examiner noted that such diagnoses were made during a period of extremely severe Opioid Use Disorder and because opioid use is highly likely to cause depressive symptoms it was impossible to determine whether any of the diagnosed symptoms were due to an acquired psychiatric disorder or from his severe drug use.  The examiner also opined that the Veteran's reported depressive symptoms in 2005 were related to being badly injured in a motor vehicle accident.  

That opinion is inadequate because it did not address a May 2005 VA initial psychiatric evaluation which provided a diagnosis of mood disorder NOS (rule out major depression, recurrent).  This diagnosis was made during a period when the Veteran had been determined to be sober and abstaining from substances, as well as before the Veteran's October 2005 motor vehicle accident, which the July 2016 examiner opined the Veteran's 2005 symptoms were related to.  Thus, an opinion is required as to whether any psychiatric disorder diagnosed during the course of the appeal, including a mood disorder NOS, is related to his active duty service.   

Additionally, updated treatment records should be obtained.  See 38 C.F.R. § 3.159.  See also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain the names and addresses of all medical care providers who treated the Veteran for any psychiatric disability since September 2016.  After securing the necessary release, take all appropriate action to obtain these records.

2.  After the completion of the above, the AOJ should arrange to obtain an addendum opinion (with examination only if deemed necessary by the provider) from the June 2016 VA examiner (or from another provider if the June 2016 examiner is unavailable).  The entire record, including this remand, must be reviewed by the examiner.  Based on the record, the examiner should provide an opinion to the following:

(a) Identify all psychiatric disorders diagnosed since March 2005.
 
(b) For any psychiatric disability diagnosed during that time period, is it at least as likely as not related to the Veteran's service?  

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.  If an opinion cannot be provided, the examiner should indicate why

3.  After undertaking the above actions and any other necessary development, the AOJ must readjudicate the claim.  If the claim remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond.  The case must then be returned to the Board for further review if necessary.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


